COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       BDTP, LLC, Shawn Nyahay and Wesley T. Fortune v. United
                           Structures of America, Inc.

Appellate case number:     01-20-00464-CV

Trial court case number: 2019-48435

Trial court:               125th District Court of Harris County

         The Court notified appellants that no payment arrangements had been made for the filing
of the clerk’s record. Appellee subsequently filed a motion to dismiss this appeal for appellants’
failure to comply with this Court’s order to make payment arrangements for the filing of the clerk’s
record. On December 10, 2020, appellants filed a motion for extension of time to file the record
and attached a receipt showing payment for the clerk’s record.
       Accordingly, the Court denies the motion to dismiss. The motion for extension is granted
and the deadline for filing the clerk’s record is extended to February 1, 2021.
        The reporter’s record was originally due on June 30, 2020. On July 8, 2020, the court
reporter advised that appellants had not made payment arrangements for the filing of the reporter’s
record. Unless appellant makes payment arrangements for the filing of the reporter’s record within
30 days of the date of this order, the court will consider and decide those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s
record has been filed, appellate court may consider and decide those issues or points that do not
require a reporter’s record).

       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___January 5, 2021___